Citation Nr: 0638313	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-08 140	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the  regular aid and attendance of another 
person (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970, and from December 1970 to July 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied SMC based on 
the need for A&A or at the housebound rate.

In May 2003, the veteran and his wife testified at a hearing 
before a decision review officer at the RO; a transcript of 
the hearing is of record.

In March 2005, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In August 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's sole service-connected disability is 
coronary artery disease (CAD) status post coronary artery 
bypass grafting (CABG), evaluated as 100% disabling.

3.  The veteran is neither bedridden nor a patient in a 
nursing home, and the evidence does not establish that his 
CAD status post CABG renders him unable to care for most of 
his daily needs without requiring A&A.

4.  The veteran does not have additional service-connected 
disabilities independently ratable at 60%, separate and 
distinct from the 100% service-connected CAD status post CABG 
and involving different anatomical segments or bodily 
systems, nor is he shown to be housebound in fact.


CONCLUSION OF LAW

The criteria for the award of SMC based on A&A or at the 
housebound rate are not met.  38 U.S.C.A. §§ 1114, 1502, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.351, 3.352 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A September 2005 post-rating RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and to advise the RO as to 
whether there was medical evidence showing treatment 
therefor.  That letter also provided notice of what was 
needed to establish entitlement to SMC based on A&A or at the 
housebound rate, and that the VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  That letter further specified 
what records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get.  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the 2005 RO letter requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the January 2003 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service private medical records 
through 2005.  In September 2002, the veteran was afforded a 
comprehensive VA examination in connection with his claim, a 
report of which is of record.  Transcripts of the testimony 
of the veteran and his wife at RO and Board hearings have 
been associated with the record and considered in 
adjudicating this appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  In this regard, the Board 
notes the veteran's representative's October 2006 argument 
that the veteran was not furnished a VA examination in 
connection with his claim.  As noted above, the veteran was 
indeed afforded a comprehensive VA examination in September 
2002, and that examination report, together with subsequent 
private medical records developed through 2005, have been 
thoroughly considered in adjudicating this claim. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

An increased level of SMC is payable to a veteran who is, as 
a result of his service-connected disabilities, so helpless 
as to need or require A&A.  38 U.S.C.A.             § 
1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for the regular A&A of another person: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a claimant is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a claimant is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

SMC provided under 38 U.S.C.A. § 1114(s) is also payable 
where a veteran has a single service-connected disability 
rated 100% disabling and (1) has additional service-connected 
disability or disabilities independently ratable at 60%, 
separate and distinct from the 100% service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.350(i).

In this case, the veteran contends that he is entitled to SMC 
based on A&A or at the housebound rate due to his CAD status 
post CABG, his sole service-connected disability.    

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMC based on A&A or at the housebound rate are not met.  

First, the evidence does not show that the veteran's service-
connected CAD status post CABG renders him so helpless that 
he requires the regular A&A of another person.  September 
2001 Kaiser Permanente medical records show the veteran's 
complaints of recent worsening shoulder pain, as well as some 
chest pain with weakness.  However, nerve conduction velocity 
and electromyographic diagnostic studies showed this to be 
due to bilateral chronic active radiculopathies of the        
5th cervical disc status post cervical laminectomy; another 
finding was right median neuropathy at or distal to the wrist 
(carpal tunnel syndrome) (CTS).  The Board notes that neither 
of these are service-connected disabilities, and that no 
impairment of upper extremity function as a result thereof 
may thus be considered in determining the veteran's 
entitlement to SMC.  On the other hand, the Board observes 
that the service-connected CAD was noted to be stable.

In early September 2002, H. N., M.D., stated that the veteran 
was his patient with a complicated past medical history 
significant for CAD status post CABG, as well as non-service-
connected disabilities of an ampulla vater adenomatous polyp, 
tubullovilous adenoma of the colon, right CTS, and cervical 
spinal stenosis.  The doctor opined that these conditions 
were stable on a current medication regimen as of the last 
examination in June 2002.  

On mid-September 2002 VA examination for the purpose of 
determining the veteran's limitations of daily activity and 
capacity to protect himself from the hazards of his daily 
environment due to his service-connected CAD, the examiner 
reviewed the veteran's medical records and past military and 
medical history.  The physician noted that the veteran was 
not hospitalized or bedridden, and that he had his eyes 
examined on a yearly basis.  He opined that the veteran was 
able to manage his own benefits.  The doctor noted that the 
veteran was limited in his ability to protect himself from 
the dangers or hazards of daily living due to limited, poor 
balance, but opined that this was not due to his CAD.  The 
veteran led a very sedentary lifestyle.  His wife did the 
cooking, and he tried to do some household chores, such as 
mowing the lawn.  Otherwise, he only left his house for 
medical appointments, and did not go shopping or socialize.  
Current examination showed that the veteran had decent 
posture and build, and his state of nutrition was good.  Gait 
was slow and unsteady, but he did not use a cane or crutches.  
The veteran stated that he could walk slowly at his own pace 
for approximately 1.5 blocks without the use of a cane.  
Current chest X-rays revealed the heart size to be within 
normal limits, and no acute cardiopulmonary disease was 
noted.  The examiner commented that the veteran did need 
assistance with shaving, fastening clothes, bathing, and 
using the bathroom, and that his wife assisted him in those 
tasks, but opined that these limitations were due to cervical 
vertebral degenerative disc disease (DDD), not his service-
connected CAD.  Significant obesity also contributed to the 
veteran's inactivity.      

In November 2002, M. S., D.O., noted that the veteran had a 
complicated medical history with multiple medical problems, 
and opined that the veteran needed daily assistance for 
routine daily activities such as dressing himself, meal 
preparation, and self-care.  In another statement dated in 
April 2003, the doctor opined that both the veteran's heart 
and spinal conditions contributed to his inability for self 
care.  However, the Board notes that no impairment of the 
veteran's function as a result of any of his non-service-
connected disabilities may be considered in determining his 
entitlement to SMC.   

At the May 2003 RO and March 2005 Board hearings, the veteran 
and his wife testified about how all the veteran's 
disabilities impaired him functionally.  At the 2005 hearing, 
the veteran stated that he was not housebound or bedridden, 
and that he attended church services with his wife and 
occasionally went to a restaurant with his wife or daughter.

In November 2005, P.M., M.D., the veteran's cardiologist, 
stated that he had known CAD and had undergone coronary 
bypass surgery and coronary interventions.  He had small 
vessel disease which was not amenable to further bypass or 
intervention, and continued to experience chronic angina on 
medical therapy.  The veteran also had a cervical spine 
disorder which limited the use of his upper extremities and 
required his wife to assist him in dressing.  Again, the 
Board notes that no impairment of the veteran's function as a 
result of his significant non-service-connected cervical 
vertebral DDD may be considered in determining his 
entitlement to SMC.   
   
On that record, the Board finds that the veteran's overall 
disability picture stemming solely from his service-connected 
CAD status post CABG does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The totality of the medical evidence in this 
case contains no credible evidence that the cardiovascular 
disorder alone renders the veteran unable to perform most of 
the functions associated with daily living, and he is clearly 
not bedridden, as a result of which the Board finds that he 
is not entitled to SMC based on A&A.  As noted above, no 
impairment of the veteran's function as a result of any of 
his significant non-service-connected disabilities, in 
particular, cervical vertebral DDD, may be considered in 
determining his entitlement to SMC.   
 
Second, with respect to entitlement to SMC at the housebound 
rate, although the veteran's CAD status post CABG is rated 
100% disabling, that is his sole service-connected 
disability; hence, he lacks additional service-connected 
disabilities independently ratable at 60%, separate and 
distinct from the 100% service-connected disability and 
involving different anatomical segments or bodily systems.  
Thus, the Board finds that he is not entitled to SMC under 
the provisions of 38 C.F.R. § 3.350(i)(1).

The Board also finds that the veteran is not entitled to SMC 
under the provisions of 38 C.F.R. § 3.350(i)(2), as he is not 
permanently housebound by reason of his service-connected CAD 
status post CABG, i.e., he is neither institutionalized nor 
substantially confined as a direct result of cardiovascular 
disease to his dwelling and the immediate premises, with the 
reasonable certainty that the disability and resultant 
confinement will continue throughout his lifetime.

The Board finds that he is not permanently confined to his 
house by virtue of his sole service-connected disability, CAD 
status post CABG, as evidenced by the above medical records 
from 2001 to 2005.  On these facts, the Board concludes that 
the veteran is not housebound in fact. 

For the foregoing reasons, the Board concludes that the 
criteria for the award of SMC based on A&A or at the 
housebound rate are not met, and that the claim on appeal 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

SMC based on A&A or at the housebound rate is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


